Name: Council Regulation (EEC) No 2427/91 of 29 July 1991 amending Regulation (EEC) No 3928/90 allocating, for 1991, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 No L 222/4 Official Journal of the European Communities 10 . 8 . 91 COUNCIL REGULATION (EEC) No 2427/91 of 29 July 1991 amending Regulation (EEC) No 3928/90 allocating, for 1991 , certain catch quotas between Member States for vessels fishing in die Norwegian exclusive economic zone and the fishing zone around Jan Mayen abovementioned catch quota allocated to the Community has been increased ; Whereas it is for the Council , pursuant to Article 3 of Regulation (EEC) No 170/83, to determine the conditions subject to which this catch quota may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3928/90 (') allocates, for 1991 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishery zone around Jan Mayen ; Whereas a catch quota of 1 50 000 tonnes of sand-eel had been allocated to the Community in Norwegian waters south of 62 ° N for 1991 ; whereas the catches by Community vessels might lead to this allocation being exhausted shortly ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Norway (2), the parties have had further consultations on their reciprocal fishing rights for 1991 ; whereas these consultations have been concluded and, as a result, the HAS ADOPTED THIS REGULATION ! Article 1 In Annex II to Regulation (EEC) No 3928/90, the figures relating to sand-eel in ICES division IV are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 378, 31 . 12. 1990, p. 46. (3) OJ No L 226, 29. 8 . 1980, p. 48. 10 . 8 . 91 Official Journal of the European Communities No L 222/5 ANNEX Allocation for 1991 of Community catch quotas in Norwegian waters as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES division Community catchquotas Quotas allocated to Member States Sand-eel IV 170 000 Denmark 161 500 United Kingdom 8 500